                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                            3:18-cr-00342-001

UNITED STATES OF AMERICA                 )
                                         )
       v.                                )
                                         )
DAVID N. RUSSELL                         )                   ORDER
                                         )


      THIS MATTER is before the Court on the government’s Unopposed Motion

for Final Determination of Restitution (Doc. No. 27). At the sentencing of the

defendant in this matter, the Court held that final restitution would be left open, as

authorized by 18 U.S.C § 3664(d)(5). (See Doc. No. 25: Judgment at 4). The parties

have now provided a final restitution amount and have proposed a modification to

the Schedule of Payments concerning the manner of payment of restitution.

      IT IS THEREFORE ORDERED that, based on the reasons set forth in the

government’s unopposed motion, the Judgment in this case, (Doc. No. 25), shall be

amended to include a final restitution figure of $290,487.

      IT IS FURTHER ORDERED that, based on the reasons set forth in the

government’s unopposed motion, the Judgment in this case, (Doc. No. 25), shall be

amended to include the following language in the Schedule of Payments section (see

Doc. No. 25: Judgment at 5):

      Restitution payments shall be made to the Internal Revenue Service at
      the following address: IRS – RACS; Attn: Mail Stop 6261, Restitution;
      333 West Pershing Avenue; Kansas City, MO 64108. With each
      payment to the IRS, the defendant will provide the following
      information: (1) the defendant’s name and Social Security number; (2)

                                             1
       the docket number assigned to this case; (3) the tax years for which
       restitution has been ordered; (4) and a statement that the payment is
       being made pursuant to this restitution order. The defendant will also
       send to the United States District Court Clerk notice of each payment
       sent to the IRS pursuant to this judgment. The defendant will send
       this notice to 401 West Trade Street, Room 210, Charlotte, North
       Carolina 28202.

All other terms concerning the Schedule of Payments in the original Judgment

remain unchanged. (See Doc. No. 25 at 5).

       The Clerk is directed to certify copies of this order to Defendant, counsel for

Defendant, the United States Attorney, the United States Marshals Service, the

United States Probation Office, and the Financial Administration Unit of the

Clerk’s Office.

 Signed: December 30, 2019




                                           2
